Citation Nr: 0430806
Decision Date: 11/19/04	Archive Date: 01/04/05

DOCKET NO. 03-07 658                        DATE NOV 19 2004

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

FINDING OF FACT

Hypertension and diabetes were not present during service or within one year thereafter and have not been shown to be otherwise related to service.

CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by the veteran's active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2. Diabetes was not incurred in or aggravated by the veteran's active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA shall assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA. The Board finds that the RO decisions provided to the veteran in this case have notified him of all regulations pertinent to his claims, informed him of the reasons for which it had denied his claims, and provided him additional opportunities to present evidence and argument in support of his claims. Further, the Board notes that the claims file contains relevant service and post-service medical records, including VA examinations and medical opinions that have addressed the veteran's contentions in this case.

In March 2001 the veteran was notified of the evidence he could submit and the evidence that VA would obtain. Quartuccio v. Principi, 16 Vet. App. 183 (2002). The veteran has not referenced any unobtained evidence that might aid his claims or that might be pertinent to the bases of the denial of his claims. There is nothing in the veteran's representative's October 2004 informal hearing presentation that would suggest that the veteran has any further evidence to submit in this case.

The Board notes that the veteran received complete VCAA notice at the time V A first received the veteran's claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). As such, the duty to assist and notify as contemplated by applicable provisions, including the Veterans Claims Assistance Act of 2000, has been satisfied with respect to the issues on appeal. Accordingly, appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service

- 3 


incurrence for certain chronic diseases, such as hypertension and diabetes, wi1l be presumed if they becomes manifest to a compensable degree within the year after service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran contends that he developed hypertension and diabetes as a result of being forced to eat "a lot of sweets" while awaiting the arrival of supplies while stationed in Alaska. The medical evidence reveals that the veteran was diagnosed with hypertension in the 1970s and diabetes in 1995.

Service medical records are negative for any treatment or diagnoses of hypertension or diabetes. The veteran's blood pressure was 108/72 on his June 1966 service separation examination, and urinalysis testing revealed albumin and sugar to be negative.

At a June 1971 VA examination, the veteran's blood pressure was 120/70, and his cardiovascular and endocrine systems were evaluated as normal.

The Board finds that the preponderance of the evidence is against the veteran's claims. While the medical records indicate that the veteran currently suffers from hypertension and diabetes, a VA physician (September 2003) has indicated that the veteran's hypertension and diabetes were not related to his military service.

The Board acknowledges that a private (June 2003) and VA physician (June 2003) have essentially suggested that the veteran's diet during service could have resulted in the development of diabetes and hypertension during service. The Board observes that the June 2003 private and June 2003 VA physician offered little rationale for their opinions and made, at most, a passing reference to the veteran's medical history. In this regard, the Board notes that the June 2003 V A physician indicated that he had not reviewed the veteran's service medical records, and the June 2003 private physician only referenced the 1959-60 service time period (but not the service medical records from that time period). The Board also notes that

- 4 

neither of the aforementioned physicians indicated why hypertension or diabetes was not shown on any of the veteran's service medical records or on the July 1971 VA examination.

On the other hand, the Board notes that the September 2003 VA physician made specific references to the veteran's medical history, including the veteran's service medical records pertaining to his weight. The September 2003 VA physician also provided a detailed medical rationale for his opinions and also specifically discussed the opinion from the June 2003 private physician and stated his reasons for disagreeing with the opinion contained in the June 2003 letter. The September 2003 VA physician also noted the significance of the fact that the veteran's hypertension "long preceded the diagnosis of diabetes," a fact that was not discussed by the favorable opinions. In short, the September 2003 VA physician's opinion is more comprehensive and persuasive, and appears to be based on a review of the entire record with a solidly supported rationale.

The Board here notes that hypertension and diabetes were not diagnosed until years following service. As such, a claim of entitlement to service connection for hypertension and diabetes under the presumptive provisions of 38 U.S.C. §§ 1101 and 1137 is not for application in this case.

The Board has reviewed the veteran's hearing testimony, statements, and comments made during his examinations. While the Board does not doubt the sincerity of the veteran's belief regarding his claims, the veteran is not competent to offer evidence which requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, entitlement to service connection for the disabilities on appeal is not warranted.

As the preponderance of the evidence is against the veteran's claims, there is not an approximate balance of positive and negative evidence regarding the merits of the veteran's claims that would give rise to a reasonable doubt in favor of the veteran.

- 5 


Accordingly, the benefit-of-the-doubt rule is not applicable, and the service connection claims are denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes is denied.

	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

- 6 



